Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  155449(11)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  WILLIAM JAMES HARDRICK,                                                                                  Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 155449
  v                                                                COA: 334370
                                                                   Oakland CC: 2008-091351-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellant,
  and
  JAMES F. HEWSON and ELAINE I. HARDING,
             Appellants.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant for leave to file
  an application for leave to appeal in excess of the page limit restriction is GRANTED.
  The 56-page application submitted on March 14, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 24, 2017
                                                                              Clerk